MEMORANDUM **
Albert M. Mark appeals pro se summary judgment in favor of defendant city employee Jenelle Trokey in his 42 U.S.C. § 1983 action alleging due process and equal protection violations in connection with the impoundment of his merchandise from the public sidewalk. We have jurisdiction under 28 U.S.C. § 1291. We review summary judgment de novo, Schneider v. County of San Diego, 28 F.3d 89, 91 (9th Cir.1994), and we affirm.
Mark’s contention that the warrantless seizure of his merchandise violated due process fails because a warrant is not required to seize property from the public sidewalk. See id. at 92.
Mark’s contention that Trokey was not entitled to impound his merchandise under the Seattle Municipal Code is unavailing because Mark did not present evidence that Trokey’s actions were arbitrary and an abuse of authority as required to show a due process violation. See County of Sacramento v. Lewis, 523 U.S. 833, 846, 118 S.Ct. 1708, 140 L.Ed.2d 1043 (1998).
Finally, Mark’s contention that the im-poundment of his merchandise violated equal protection fails because he did not present evidence that Trokey treated similarly situated store owners differently than Mark or that Trokey’s actions were based on an impermissible motive. See Freeman v. City of Santa Ana, 68 F.3d 1180, 1187 (9th Cir.1995).
Because Mark failed to raise a genuine issue of material fact as to any of his claims, the district court properly granted *818Trokey summary judgment. See Schneider, 28 F.3d at 91.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.